Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Office Action mailed on  September 14, 2020, the applicant has submitted an amendment filed on December 14, 2020; amending claims 1, 6, 14, and 18; cancelling claims 5, 17, and 19-20; adding new claims 21-24 (claim 21 now includes the limitation of objected claim 8); and traverse the rejections claims 1-4 (claim 1 now includes the limitation of cancelled claim 5), 7, 11-16 (claim 14 now includes the limitation of cancelled claim 17) in view of the amendment.
Response to Arguments
Applicant’s arguments, see pages 8-9, filed December 14, 2020, with respect to claims 1-4, 7, and 11-16 have been fully considered and are persuasive.  The obviousness rejections of claims 1-4, 7, and 11-16 has been withdrawn. 
Reasons for Allowance
Claims 1-4, 6-16, 18, and 21-24 are allowed.  The claims have been renumbered as 1-20.
The following is an examiner’s statement of reasons for allowance: the closest prior art of Shroff, et al. and Georgiev, et al. do not disclose or fairly suggest wherein the calibration target has at least one type of marker arranged to form a first periodic repeat and a second periodic repeat, wherein the first periodic repeat is used to determine the total magnification at each of the z-positions, and wherein the second periodic repeat is used to determine at least one microlens magnification at each of the z-positions, as defined by independent claims1 and 14; and the calibration target including a two-dimensional array of pinholes located at nodes of .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G MARIAM whose telephone number is (571)272-7394.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD F URBAN can be reached on 571-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/DANIEL G MARIAM/Primary Examiner, Art Unit 2665